SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13D-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13D-2(a) Skystar Bio-Pharmaceutical Company (Name of Issuer) Common Stock (Title of Class Of Securities) (CUSIP Number) James M. Gregory SJ Strategic Investments, LLC 340 Martin Luther King, Jr. Boulevard, Suite 200 Bristol, TN 37620 (423) 989-8133 (Name, Address and Telephone Numbers of Person Authorized to Receive Notices and Communications) March 20, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule l3D, and is filing this schedule because of Rule 13d l(e),13d l(f) or l3d-l(g), check the following box ” Note. Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. (Continued on following pages) (1) The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes) 13D CUSIP No. 830884102 Page 2 1. Names of Reporting Persons. S.S. or I.R.S. Identification Nos. of Above Persons John M. Gregory 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)(x) 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 404,000 (See Item 5) 8. Shared Voting Power 0 9. Sole Dispositive Power 404,000 (See Item 5) Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 404,000 (See Item 5) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 5.3% Type of Reporting Person (See Instructions) IN 13D CUSIP No. 830884102 Page 3 1. Names of Reporting Persons. S.S. or I.R.S. Identification Nos. of Above Persons Joan P. Gregory 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)(x) 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 65,000 (See Item 5) 8. Shared Voting Power 0 (See Item 5) 9. Sole Dispositive Power 65,000 (See Item 5) Shared Dispositive Power 0 (See Item 5) Aggregate Amount Beneficially Owned by Each Reporting Person 119,000 (See Item 5) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 1.56% Type of Reporting Person (See Instructions) IN 13D CUSIP No. 830884102 Page 4 1. Names of Reporting Persons. S.S. or I.R.S. Identification Nos. of Above Persons Susan Gregory 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)(x) 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 (See Item 5) 8. Shared Voting Power 0 (See Item 5) 9. Sole Dispositive Power 0 (See Item 5) Shared Dispositive Power 0 (See Item 5) Aggregate Amount Beneficially Owned by Each Reporting Person 54,000 (See Item 5) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) * Type of Reporting Person (See Instructions) IN * Less than 1% 13D CUSIP No. 830884102 Page 5 1. Names of Reporting Persons. S.S. or I.R.S. Identification Nos. of Above Persons James M. Gregory 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)(x) 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 (See Item 5) 8. Shared Voting Power 0 (See Item 5) 9. Sole Dispositive Power 0 (See Item 5) Shared Dispositive Power 0 (See Item 5) Aggregate Amount Beneficially Owned by Each Reporting Person 54,000 (See Item 5) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) * Type of Reporting Person (See Instructions) IN * Less than 1% 13D CUSIP No. 830884102 Page 6 1. Names of Reporting Persons. S.S. or I.R.S. Identification Nos. of Above Persons SJ Strategic Investments, LLC 30-0060195 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)(x) 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization Tennessee Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 54,000 (See Item 5) 8. Shared Voting Power 0 9. Sole Dispositive Power 54,000 (See Item 5) Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 54,000 (See Item 5) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) * Type of Reporting Person (See Instructions) OO * Less than 1% 13D CUSIP No. 830884102 Page 6 1. Names of Reporting Persons. S.S. or I.R.S. Identification Nos. of Above Persons Kingsway Charities, Inc. 54-1668650 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)(x) 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization Virginia Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 285,000 (See Item 5) 8. Shared Voting Power 0 9. Sole Dispositive Power 285,000 (See Item 5) Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 285,000 (See Item 5) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 3.75% Type of Reporting Person (See Instructions) OO Item 1. Security and Issuer. The title and class of equity securities to which this Schedule 13D relates is the common stock, par value $0.001 per share (the “Common Stock”), of Skystar Bio-Pharmaceutical Company (the “Issuer”). The Issuer’s principal executive offices are located at 4/F Building B, Chuangye Square, No. 48 Keji Road, Gaoxin District, Xi’an, Shaanxi Province, People's Republic of China. Item 2.
